Citation Nr: 1448482	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left salivary gland removal, currently evaluated as 20 percent disabling.

(A separate decision will be provided under separate cover for two other issues.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a rating in excess of 10 percent for a salivary duct stone.  This rating was subsequently increased to 20 percent, and the Veteran continued to appeal from that decision. 

This case has a complex procedural history regarding this issue, which was detailed in the Board's March 2012 remand and will not be repeated in full herein.  The Veteran testified before the Board at a videoconference hearing in April 2000.  The Board has previously considered this issue several times, and this issue was remanded by the U.S. Court of Appeals of Veteran's Claims several times, most recently in July 2011.  The Board last remanded this issue in March 2012.  The appellant's attorney has expressly limited the scope of his representation to the issue of entitlement to an increased rating for residuals of a left salivary gland removal.  

Unfortunately, the appeal must be REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Documents contained in the paper claims file and Virtual VA indicate that there are outstanding records pertaining to other issues on appeal for this Veteran, for which he has a different representative, and which are addressed under separate cover.  It is unclear if they contain evidence that may be pertinent to his dental disability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all evidence and documents received for this Veteran with his claims file, to include any claims file volumes or temporary folders.  All efforts to locate any such volumes or folders should be documented in the file.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

